EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney William Hulsey on 2/14/22.
The application has been amended as follows:
After-final amendments submitted 2/09/22 are entered in part.
Specification and Drawings submitted 2/09/22 are not entered.
Claims submitted 2/09/22 are entered.
Drawing amendments submitted 2/24/22 are entered.
To the specification (last entered specification was original specification 1/14/19):
Delete [0034] and substitute--
 [0034] In FIGURE 8 the weaver takes yarn strand 60 around the bottom white pin 34 from the right to the left and then back up forming warp strand 62. The weaving process continues in a clockwise fashion. In FIGURE 9 the weaver returns to the top of loom 12, where warp strand 64 is to be threaded from the left to the right around the first brown pin 30 to the left of white pin 34 at the top angle of loom pin arrangement 36. FIGURE 10 shows the weaver bringing warp strand 64 to be pulled under warp strand 62. FIGURE 11 shows warp strand 64 is to be taken over first brown pin 30 to the right of white top starting pin 34. In FIGURE 12, the workings of thread slides down to duplicate the weave down to the bottom triangle of the hexagon. In FIGURE 12 warp strand 64 is guided around the first brown pin 30 to the right of bottom white pin 34. Warp FIGURE 13 shows this step of the process of taking warp strand 66 to the next brown pin 30 on the left side of bottom white pin 34.--
Delete [0035] and substitute --
[0035] In FIGURE 14 the weaver guides warp strand 66 to the next available brown pin 30 on the left at the top. Then, using crochet hook 14, the weaver guides warp strand 68 under warp strands 60 and 62. Warp strand 68 is now to go around brown pin 30. FIGURE 15 is the next step in the weaving process using the crochet hook 14 going over brown pin 30.--
Delete [0036] and substitute --
[0036] In FIGURE 16, the weaver guides warp strand 68 over the next available brown pin 30 to the right of bottom white pin 34. The weaver guides with the crochet hook the working thread down to the bottom. Then the thread is placed over the next available brown pin to the right and the next available brown pin on the left. Strand 70 then continues to the next available brown pin on the top left. The weaver, thus, weaves at the top and then guides the working thread down to the bottom which automatically performs the placement in the bottom. This continues until the completion of a top triangle woven fabric section and bottom triangle woven fabric section.--
		Claims 1-4, 7, 17 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art of record discloses a method for forming a hexagonal woven fabric by using the specific bias weaving steps as claimed and then the specific traditional back-and-forth weaving steps as claimed, in conjunction with the other structural limitations, as set forth in the independent claim.  Methods of making hexagonal woven fabric is known in the art of looms, but the specific bias weaving steps followed by specific traditional back-and-forth weaving steps claimed by the applicant is novel.  Specifically, prior art Zaltzman discloses a hexagonal loom as recited in the application.  Prior art Boyer also discloses using a single continuous yarn strand with a loom.  However, none of the prior art discloses, teaches, or suggests the specific bias weaving steps and then the specific traditional back-and-forth weaving steps as currently claimed, but are merely capable of such.  To interchangeably interpret such capability as the specific method steps as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 17, reasons for allowance as similar as that indicated above for Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ebenstein (USPN 4044437), Walker (USPN 5435048) directed to traditional back-and-forth weaving; Dritz (USPN 2780854), Thomas (USPN 2433307) directed to hexagonal looms; Peerzada et al (US Publication 2017/0268139), Gao et al (USPN 10704645) directed to bias weaving.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        




/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732